Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Britton, Reg. No. 47,260 on 6/17/22.

Amend Claims 1, 4-10, and 12-23 as follows: 

1. A bus bar connecting device, comprising:
a first bushing fixed to an inner wall surface of a first pressure vessel and penetrated therethrough by a first internal through conductor, comprising;
a first protruding part projecting to the outside of the first pressure vessel, and
a first connection part exposed from the first protruding part,
a second bushing fixed to an inner wall surface of a second pressure vessel therethrough by a second internal through conductor, the second pressure vessel adjacent to the first pressure vessel, comprising;
a second protruding part projecting to the outside of the second pressure vessel, and
a second connection part exposed from the second protruding part,
a connecting conductor part made of a conductive member that electrically connects the first connection part and the second connection part and provided between the first bushing and the second bushing, and
an intermediate tank having an internal space storing the first protruding part, the second protruding part, and the connecting conductor part so as to seal the first protruding part, the second protruding part, and the connecting conductor part, the intermediate tank comprises: 
a hand hole having an opening sized to include a vertical projection of the connecting conductor part, [[and]]
a lid for sealing the hand hole, 


	a first opening,
	a second opening,
a first fringe area surrounding the first opening and fixed to an outer wall surface of the first pressure vessel, and
a second fringe area surrounding the second opening is fixed to [[the]] an outer wall surface of the second pressure vessel,
a peripheral edge of the first fringe area first bushing[[s]] as a space for passing [[the]] first fixtures for fixing the intermediate tank to , and
a second bent part provided in an annular shape along a peripheral edge of the second fringe area and bends inward toward the second bushing as a space for passing the fixtures for fixing the intermediate tank to the outer surface of the second pressure vessel.

4. The bus bar connecting device according to claim 1, wherein;
a plurality of bushing sets each of which includes the first bushing and the second bushing connected each other by the connecting conductor part, and
the intermediate tank stores the plurality of the bushing sets in the [[own]] internal space of the intermediate tank.

5. The bus bar connecting device according to claim 4, wherein;
a plurality of hand holes including the hand hole, each of the hand holes is provided to be arranged corresponding to [[each]] a respective one of the connecting conductor part.

6. The bus bar connecting device according to claim 1, wherein;
the connecting conductor part is composed of mating and connecting a cup-shaped socket conductor fixed to the first connection part and a rod-shaped plug conductor fixed to the second connection part and fitted in the cup-shaped socket conductor.

7. The bus bar connecting device according to claim 1, wherein;
the connecting conductor part has a first conductor part fixed to the first connection part by a first fixing member and a second conductor part fixed to the second connection part by a second fixing member,
the first conductor part and the second conductor part are connected by a third fixing member, and a position of the connecting conductor part [[can]] configured to be adjusted within [[the]] an allowable range of [[the]] mounting positions of the first fixing member, the second fixing member, and the third fixing member.

8. A switchgear, wherein;
a connection area is formed between [[the]] first and second adjacent pressure vessels,
the bus bar connecting device according to claim 1 is arranged in the connection area, and
the first and second adjacent pressure vessels are connected to each other.

9. The switchgear according to claim 8, wherein;
a [[A]] through hole penetrating [[the]] through a wall surface of each of the first and second adjacent pressure vessel is by the openings of the intermediate tank of the bus bar connecting device, and
the intermediate tank and the first and second adjacent pressure vessels are in [[the]] a same gas compartment.

10. A method for connecting [[the]] a bus bar connecting device, comprising;
projecting [[the]] another end of [[the]] a first bushing from [[the]] a bushing opening of [[the]] a first pressure vessel to [[the]] an outside where one end of the first bushing is fixed to [[the]] an inner wall surface of the first pressure vessel,
projecting [[the]] another end of [[the]] a bushing opening of [[the]] a second pressure vessel to the outside where one end of the second bushing is fixed to [[the]] an inner wall surface of the second pressure vessel, the second pressure vessel adjacent to the first pressure vessel to face the first bushing,
fixing [[the]] a second outer edge part of [[the]] an intermediate tank to [[the]] an outer wall surface of the second pressure vessel corresponding to [[the]] a mounting position of the second bushing where [[the]] a first outer edge part of the intermediate tank is fixed to [[the]] an outer wall surface of the first pressure vessel corresponding to [[the]] a mounting position of the first bushing,
connecting a connecting conductor part between the first bushing and the second bushing from a hand hole provided in the intermediate tank, the connecting the connecting conductor part between the first bushing and the second bushing comprises;
fixing a cup-shaped socket conductor having a first outer diameter to a first connection part of the first bushing,
fixing a rod-shaped plug conductor having a second outer diameter to a second connection part of the second bushing,
adjusting fixed positions of the cup-shaped socket conductor and the rod-shaped plug conductor using an adjusting tool having a first curved surface matched to the first outer diameter and a second curved surface matched to the second outer diameter, and
electrically connecting the first connection part and the second connection part where the rod-shaped plug conductor is fitted inside the cup-shaped socket conductor, and
after the connecting the connecting conductor part between the first bushing and the second bushing is completed, sealing the hand hole with a lid and then filling an insulating gas in [[the]] an internal space of the intermediate tank






12. The bus bar connecting device according to claim 4, wherein;
the connecting conductor part is composed of mating and connecting a cup-shaped socket conductor fixed to the first connection part and a rod-shaped plug conductor fixed to the second connection part and fitted in the cup-shaped socket conductor.

13. The bus bar connecting device according to claim 5, wherein;
the connecting conductor part is composed of mating and connecting a cup-shaped socket conductor fixed to the first connection part and a rod-shaped plug conductor fixed to the second connection part and fitted in the cup-shaped socket conductor.

14. The bus bar connecting device according to claim 4, wherein;
the connecting conductor part has a first conductor part fixed to the first connection part by a first fixing member and a second conductor part fixed to the second connection part by a second fixing member,
the first conductor part and the second conductor part are connected by a third fixing member, and
a position of the connecting conductor part [[can]] configured to be adjusted within [[the]] an allowable range of [[the]] mounting positions of the first fixing member, the second fixing member, and the third fixing member.

15. The bus bar connecting device according to claim 5, wherein;
the connecting conductor part has a first conductor part fixed to the first connection part by a first fixing member and a second conductor part fixed to the second connection part by a second fixing member,
the first conductor part and the second conductor part are connected by a third fixing member, and
a position of the connecting conductor part [[can]] configured to be adjusted within [[the]] an allowable range of [[the]] mounting positions of the first fixing member, the second fixing member, and the third fixing member.

16. A switchgear, wherein;
a connection area is formed between [[the]] first and second adjacent pressure vessels,
the bus bar connecting device according to claim 4 is arranged in the connection area, and
the first and second adjacent pressure vessels are connected to each other.

17. A switchgear, wherein;
a connection area is formed between [[the]] first and second adjacent pressure vessels,
the bus bar connecting device according to claim 5 is arranged in the connection area, and
the first and second adjacent pressure vessels are connected to each other.

18. A switchgear, wherein;
a connection area is formed between [[the]] first and second adjacent pressure vessels,
the bus bar connecting device according to claim 6 is arranged in the connection area, and
the first and second adjacent pressure vessels are connected to each other.

19. A switchgear, wherein;
a connection area is formed between [[the]] first and second adjacent pressure vessels,
the bus bar connecting device according to claim 12 is arranged in the connection area, and
the first and second adjacent pressure vessels are connected to each other.

20. A switchgear, wherein;
a connection area is formed between [[the]] first and second adjacent pressure vessels,
the bus bar connecting device according to claim 13 is arranged in the connection area, and
the first and second adjacent pressure vessels are connected to each other.

21. A switchgear, wherein;
a connection area is formed between [[the]] first and second adjacent pressure vessels,
the bus bar connecting device according to claim 7 is arranged in the connection area, and
the first and second adjacent pressure vessels are connected to each other.

22. A switchgear, wherein;
a connection area is formed between [[the]] first and second adjacent pressure vessels,
the bus bar connecting device according to claim 14 is arranged in the connection area, and
the first and second adjacent pressure vessels are connected to each other.

23. A switchgear, wherein;
a connection area is formed between [[the]] first and second adjacent pressure vessels,
the bus bar connecting device according to claim 15 is arranged in the connection area, and
the first and second adjacent pressure vessels are connected to each other.

Amend Specification as follows:

a.	Para. [0024], line 4, “increased” should be “decreased”

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
a.	Figure 6 needs to be placed back into the drawings;
b.	Element “D1” needs to be added into figure 9 (see ¶[0026], l. 8); and
c.	Element “D2” needs to be added into figure 9 (see ¶[0026], l. 10).
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

REASONS FOR ALLOWANCE
The claims 1, 4-9 and 12-23 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising an intermediate tank having an internal space storing the first protruding part, the second protruding part, and the connecting conductor part so as to seal the first protruding part, the second protruding part, and the connecting conductor part, the intermediate tank comprises: a hand hole having an opening sized to include a vertical projection of the connecting conductor part, a lid for sealing the hand hole, a first fringe area surrounding a first opening and fixed to an outer wall surface of a first pressure vessel, and a second fringe area surrounding a second opening is fixed to an outer wall surface of the second pressure vessel, a first bent part provided in an annular shape along a peripheral edge of the first fringe area and bends inward toward the first bushing as a space for passing first fixtures for fixing the intermediate tank to the outer surface of the first pressure vessel, and a second bent part provided in an annular shape along a peripheral edge of the second fringe area and bends inward toward the second bushing as a space for passing the fixtures for fixing the intermediate tank to the outer surface of the second pressure vessel.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 1 and all claims dependent therefrom patentable over art of record.  
The claim 10 is allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a method as in claim 10, comprising fixing an intermediate tank to the second pressure vessel corresponding to a mounting position of the second bushing where the intermediate tank is fixed to the first pressure vessel corresponding to a mounting position of the first bushing, connecting a connecting conductor part between the first bushing and the second bushing from a hand hole provided in the intermediate tank, the connecting the connecting conductor part between the first bushing and the second bushing comprises: fixing a cup-shaped socket conductor having a first outer diameter to a first connection part of the first bushing, fixing a rod-shaped plug conductor having a second outer diameter to a second connection part of the second bushing, adjusting fixed positions of the cup-shaped socket conductor and the rod-shaped plug conductor using an adjusting tool having a first curved surface matched to the first outer diameter and a second curved surface matched to the second outer diameter, and electrically connecting the first connection part and the second connection part where the rod-shaped plug conductor is fitted inside the cup-shaped socket conductor, and after the connecting the connecting conductor part between the first bushing and the second bushing is completed, sealing the hand hole with a lid and then filling an insulating gas in an internal space of the intermediate tank .  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 10 patentable over art of record.  
The closest references to the present invention are believed to be as follows: US 7,775,818, DE 1922433, EP 099623, and JP 2000-59930 disclose a sealed intermediate tank, but fails to disclose the claimed structure of the intermediate tank of the instant invention.  These above listed references all lack the specific structure and arrangement in claims 1 or 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,271,467 and 9,197,046 disclose a tank having first and second fringe areas each having spaces for allowing fixtures to fasten the tank to mating parts.  US 9,906,008 and FR 2625025 disclose a connecting conductor part having a cup-shaped socket conductor fixed to a rod-shaped plug conductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  6/17/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835